DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending and will be examined in the U.S. National stage application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			on a plane perpendicular to the rotational axis of the drive shaft, the eccentricity-increase-side angle (Ɵα) is an angle from a first reference line to a start end of the discharge port in a direction opposite to a rotational direction of the drive shaft (in contrast, Fig. 4 shows the eccentricity-increase-side angle extends beyond the start end (23a1) of the discharge port (23) to the pointed end of the notch 23b), and
			second fluid pressure chamber connected to the suction passage, second fluid pressure chamber connected to the suction port (not found in Fig. 2, Claim 2, lines 1 and 2)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		reference numerals “21a” and “21b” as shown in Fig. 3 are not found described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			the lead line of reference numeral 15 (cam ring stopper) in Fig. 4 points to empty space that is not a cam ring stopper 15,
			the reference numerals “8” and 9a” both delineate the same circular structure of the cam ring as shown in Fig. 4 (one way to obviate this rejection is to add an arrowhead to lead line of reference numeral 8 which makes understanding the inner surface 9a more clear),
			it is not clear what the two “=” signs on the other side of second reference line L2 are meant to represent,
			the horizontal line crossed by the lead line of reference numeral 8 at the top of Fig. 4 is not labeled similarly like first tangent line T1 shown at the bottom of Fig. 4 so that the elements shown in Fig. 4 are better understood to a reader of the specification, and 
			Fig. 4 shows the cam ring (8) in a more simplified drawing than in Fig. 3, however, the arrangement of the tangent line T2 doesn’t match the directional orientation of cam ring stopper element (15) in Fig. 3 in combination with what reference numeral 15 depicts to really understand what Applicants are attempting to depict in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	VANED PUMP DEVICE HAVING FLUID PRESSURE CHAMBERS LOCATED OUTSIDE THE CAM RING TO CONTROL CAM RING ECCENTRICITY

The disclosure is objected to because of the following informalities:  
	“Front body 2 has a shape of bottomed cup.” (¶ 0011, lines 4 and 5) should be ‘Front body 2 has a shape of a bottomed cup.’,
	It is not understood what the last sentence in ¶ 0012 actually means with respect to the words “moveable rollingly” in the next to last line of ¶ 0012,
	“the first line segment is a line segment” (¶ 0017, line 15) should be ‘the first line segment T1 is a line segment’, 
	“and the second line segment is a line segment” (¶ 0018, last three lines) should be ‘and the second line segment T2 is a line segment’, 
	“by rotating the rotor 7 by drive shaft 6 in an anticlockwise direction in Fig. 2” (¶ 0018, lines 11 and 12) should be ‘by rotating [[anti-clockwise/counterclockwise [[
	“Each of vane 16” (¶ 0018, line 13) should be ‘Each [[
	“into suction passage 19a via an suction pipe 20” (¶ 0018, last five lines) should be ‘into suction passage 19a via a [[
	In ¶ 0020, line 4 regarding the shape of the suction port 18 is not understood as written, 
	“and has the same shape with first discharge port 23.” (¶ 0024, lines 3 and 4) should be “and has the same shape as [[
	“is maximum.” (¶ 0040, line 7) should be ‘is a maximum.” 
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “on a plane perpendicular to the rotational axis (O2, Fig. 3) of the drive shaft (6), the eccentricity-increase-side angle (Ɵα) is an angle from a first reference line (L1) to a start end (23a1) of the discharge port (23) in a direction opposite to a rotational direction of the drive shaft (the clockwise direction when looking at Fig. 3),” is not found described/shown in the specification.  In contrast, the eccentricity-increase-side angle (Ɵα) extends beyond the start end (23a1) of the discharge port (23) in the counterclockwise rotation direction to the ending point of notch (23b, Fig. 3) which is not the start end (23a1) of the discharge port (23) as recited/shown in Fig. 3 (i.e., Notch 23b serves to introduce the pump discharge pressure to a region in pump chambers 17 to which notch 23b opens.  This serves to increase the eccentricity-increase-side angle (Ɵα) without excessively shifting a position of discharge port main part 23a toward suction port 21., ¶ 0044, lines 8-15, especially lines 8-13). 
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “where the first reference line connects a tangent point between the cam ring and the cam supporter surface to the center of the inner peripheral edge of the cam ring which is a center of the rolling movement of the cam ring” makes the claim indefinite because tangent point (P, Fig. 3) encompasses both cam ring (8) and cam supporter surface (9a) so it is not understood how the tangent point (P) is between the cam ring and the cam supporter surface as recited in Claim 1, lines 41-43.  

In Regard to Claim 3
	The phrase “the cam supporter surface is formed to tilt with respect to a second reference line” (Claim 3, lines 1 and 2) makes the claim indefinite in that it is not understood what this phrase actually means or is attempting to recite and/or how the cam supporter surface (9a, Fig. 3) can actually be formed/constructed relative to an imaginary reference line (L2).     

In Regard to Claim 8
	The limitations of dependent Claim 8 are directed to Fig. 4 of the specification.  The phrase “the cam ring stopper (15) is shaped to be in contact with the cam ring (8) when the second fluid chamber (14b) is minimum in volume” (Claim 8, lines 4 and 5) in combination with the phrase “when the cam ring is in contact with the cam ring stopper” (Claim 8, line 9) makes the claim indefinite in that it is not understood if the stopper contact recited in line 9 is the same stopper contact recited in lines 4 and 5 or if this stopper contact is a different stopper contact.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by JP2000-104673A (Nagata et al.; published on April 11, 2000) (NAGATA).  
	The English Abstract and English translation of JP2000-104673A have each been provided for Applicants’ convenience are referenced in the citations of the rejected claims below.  
	In reference to Claim 1, NAGATA discloses 
		A pump device (vane pump 1, title, English Abstract, ¶ 0014, line 1, Fig. 1) comprising: 
			a pump housing (casing 60, ¶ 0014, line 1, Fig. 1) including a pump element container space (spaced defined within 60 where rotor 50 is disposed), a suction passage (¶ 0015, line 7), a discharge passage (pump discharge passage 11, ¶ 0015, last line), a suction port (suction port 41, ¶ 0015, line 5), a discharge port (discharge port 42, ¶ 0015, line 6), and a cam supporter surface (rolling support surface 91, ¶ 0018, line 1), wherein the suction passage (¶ 0015, line 7) is connected to the suction port (41, ¶ 0015, line 7), and wherein the discharge passage (11) is connected to the discharge port (42); 
			a drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1, includes rotor shaft core Op, ¶ 0015, line 1 and ¶ 0023, line 2) rotatably formed in the pump housing (60); 
			a rotor (50) that is formed with the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1) and includes slits (spaces defined by 50 and into which vanes (24(s)) are received, ¶ 0015, lines 2-4); 					vanes (24(s)) each of which is disposed movably in a corresponding one of the slits (spaces defined by 50 and into which vanes (24(s)) are received, ¶ 0015, lines 2-4); and 
			a cam ring (70) shaped to be annular and disposed in the pump element container space (spaced define by 60), 
			wherein: 
			the cam ring (70) and the rotor (50) and the vanes (24(s)) form pump chambers (spaces about rotor 50 arranged between adjacent vanes (37, 37), ¶ 0015, line 5); 
			the cam ring (70) forms a first fluid pressure chamber (first cam pressure chamber 7) and a second fluid pressure chamber (second cam pressure chamber 8) in the pump element container space (spaced defined by 60); 
			the suction port (41) is open to a suction region in which each of the pump chambers increases in volume with rotation of the rotor (50, and 50 rotates in counterclockwise direction);
			the discharge port (42) is open to a discharge region in which each of the pump chambers decreases in volume with rotation of the rotor (50, and 50 rotates in counterclockwise direction); 
			the first fluid pressure chamber (7) is a space formed outside the cam ring (70; at the left side of Fig. 1) in a radial direction of a rotational axis of the drive shaft(the structure where the counterclockwise rotation arrow is drawn in Fig. 1), and is located such that the first fluid pressure chamber (7) decreases in volume with increase in eccentricity of a center (cam ring center Oc, ¶ 0023, line 3) of an inner peripheral edge of the cam ring (70) with respect to the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1); -7- 
			4813-6799-5845.1Atty. Dkt. No. 023484-0669the the the sthe the second fluid pressure chamber (8) is a space formed outside the cam ring (70; 8 is disposed at a right portion of Fig. 1) in the radial direction of the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1), and is located such that the second fluid pressure chamber (8) increases in volume with increase in eccentricity of the center of the inner peripheral edge of the cam ring (70) with respect to the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1); 
			the cam ring (70) is structured to be movable in the pump element container space (space defined by 60) rollingly on the cam supporter surface (91), due to a pressure difference between the first fluid pressure chamber (7) and the second fluid pressure chamber (8) and due to a pressure of hydraulic fluid (hydraulic oil, ¶ 0022, line 3) in the discharge region (the area/volume of space about the discharge port 42), without requiring a bias force from a spring to the cam ring (no spring is directly connected to cam ring 70 to supply a bias force as shown in Fig. 1); and 
			the cam ring (70) is formed such that an eccentricity-increase-side angle (angle R, Examiner’s ANNOTATED Fig. 1 of NAGATA) is constantly greater than an eccentricity-decrease-side angle (angle S, Examiner’s ANNOTATED Fig. 1 of NAGATA) within a region within which the cam ring (70) is movable on the cam supporter surface (91; while the Examiner understands Fig. 1 is not to scale angle R measures at 79 degrees and angle S measures at 56 degrees with a protractor and it is easily visually seen by a person of ordinary skill in the art (PHOSITA) in Examiner’s ANNOTATED Fig. 1 of NAGATA that angle R > angle S that provides the guidance to meet this recited limitation), where: 
			on a plane perpendicular to the rotational axis of the drive shaft (where such a plane yields the details shown in Fig. 1), the eccentricity-increase-side angle (angle R) is an angle from a first reference line (line T, Examiner’s ANNOTATED Fig. 1 of NAGATA) to a start end (Start End X, Examiner’s ANNOTATED Fig. 1 of NAGATA) of the discharge port (42) in a direction opposite to a rotational direction of the drive shaft, where the first reference line (Line T) connects a tangent point (Point U, Examiner’s ANNOTATED Fig. 1 of NAGATA) between the cam ring (70) and the cam supporter surface (91) to the center (cam ring center Oc) of the inner peripheral edge of the cam ring (70) which is a center of the rolling movement of the cam ring (70); and 
			on the plane perpendicular to the rotational axis of the drive shaft (the details of which are shown in Fig. 1), the eccentricity-decrease-side angle (angle S) is an angle from the first reference line (line T) to a terminal end (Terminal End V, Examiner’s ANNOTATED Fig. 1 of NAGATA) of the discharge port (42) in the rotational direction of the drive shaft (rotation direction is in the counterclockwise direction as shown by the counterclockwise arrow about the drive shaft of rotor 50).  	
    PNG
    media_image1.png
    371
    618
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of NAGATA 
	In reference to Claim 2, NAGATA further discloses that the second fluid pressure chamber (second cam pressure chamber 8, Fig. 1) is connected to the suction passage or the suction port (flow route/communication of suction passage/suction port 41 through the pump to the discharge port 42 then through variable orifice 80 then back to second cam pressure chamber 8).
	In reference to Claim 3, NAGATA further discloses that on a plane perpendicular to the rotational axis of the drive shaft (such as is shown in Fig. 1), the cam supporter surface (91) is formed to tilt with respect to a second reference line such that a minimum distance between the cam supporter surface (91) and the second reference line gradually increases as followed from a side of the second fluid pressure chamber (8) to a side the first fluid pressure chamber (7), where the second reference line (Line Z, Examiner’s ANNOTATED Fig. 1 of NAGATA)  connects the center of the rolling movement of the cam ring (50) to a middle point between the terminal end  (Terminal End V) of the discharge port and a start end (Start End C) of the suction port (41) in a circumferential direction of the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1, includes rotor shaft core Op, ¶ 0015, line 1 and ¶ 0023, line 2).  
	In reference to Claim 4, NAGATA further discloses that the cam supporter surface (91, Fig. 1) is formed linearly in the direction of the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1, includes rotor shaft core Op, ¶ 0015, line 1 and ¶ 0023, line 2; to the bottom of the vane pump as shown in Fig. 1 the boundaries of the cam surface supporter surface do not change indicating linear form).  
	In reference to Claim 6, NAGATA further discloses that the terminal end (Terminal End V, Examiner’s ANNOTATED Fig. 1 of NAGATA) of the discharge port (42) is formed without a notch (Fig. 1).  
	In reference to Claim 7, NAGATA further discloses that the cam ring (70, Fig. 1) is shaped such that in a first confinement region (Region W), a minimum distance between the inner peripheral edge (91) of the cam ring (70) and the rotational axis of the drive shaft (the structure where the counterclockwise rotation arrow is drawn in Fig. 1, includes rotor shaft core Op, ¶ 0015, line 1 and ¶ 0023, line 2, Fig. 1) gradually decreases with rotation of the drive shaft (structure where counterclockwise rotation arrow is shown, Fig. 1), wherein the first confinement region (Region W) is formed between a terminal end (Terminal End Y, Examiner’s ANNOTATED Fig. 1 of NAGATA) of the suction port (41) and the start end (Start End X) of the discharge port (42) in a space between the cam ring (70) and the rotor (50).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NAGATA in view of JP2012-012977A (Akatsuka; published on January 1, 2012) (AKATSUKA).
	The English Abstract/English translation of JP2012-012977A is provided for Applicants’ convenience and the citations in the rejection of Claim 5 below are taken from these English Abstract/English translation.   
	In reference to Claim 5, NAGATA teaches a discharge port including a discharge port main part as described above, however, NAGATA does not teach a notch of the discharge port and features associated therewith.  AKATSUKA teaches a vane pump (title, Abstract, Figs. 1-7) that includes a discharge port that includes a notch (the notch on this discharge port is best seen in Fig. 2 to the right of the end of the lead line of reference numeral 4a). the notch is shaped to extend from a start end of the discharge port main part toward a terminal end of the suction port in a circumferential direction of the rotational axis of the drive shaft (Fig. 2); and the eccentricity-increase-side angle is an angle from the first reference line to a start end of the notch in the direction opposite to the rotational direction of the drive shaft (Fig. 2).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the notch and features associated therewith as taught by AKATSUKA and incorporate these features into NAGATA’s scroll compressor for at least the benefit of improving confining performance of the working fluid in the pump as expressly described by AKATSUKA (PROBLEM TO BE SOLVED, English Abstract of AKATSUKA.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NAGATA.
	In reference to Claim 8, NAGATA further discloses that 
		the pump housing includes a cam ring stopper (Stopper D, Examiner’s ANNOTATED Fig. 1 of NAGATA); 
		the cam ring stopper (Stopper D) is formed to face the second fluid pressure chamber (8, Fig. 1); 
		the cam ring stopper (Stopper D) is shaped to be in contact with the cam ring (70) when the second fluid pressure chamber (8) is minimum in volume (Fig. 1); 
NAGATA does not explicitly call out minor angle/obtuse angle/first tangent point/second tangent point/vertex and set out the mathematical relationships of these elements as is recited in Claim 8, lines 9-18.  The PHOSITA would understand that the stopper/first fluid pressure chamber/second fluid pressure chamber have the same locations as found in Fig. 3 of the specification and having this similar arrangement the minor angle/obtuse angle/first tangent point/second tangent point and the relationships associated therewith can be similarly developed (Claim 8, lines 9-18).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize cam ring stopper/first fluid pressure chamber/second fluid pressure chamber and further develop the associated mathematical relationships of these elements (i.e., minor angle/obtuse angle/first tangent point/second tangent point) and incorporate these mathematical relationship features into NAGATA’s vane pump for the benefit of having a better understanding of the vane pump arrangement that allows the vane pump to effectively pump a hydraulic fluid while improving strength, and lowering vibration and noise during operation of the vane pump as expressly described by NATAGA (PROBLEM TO BE SOLVED, English Abstract).  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US6280150, US7931450, US6709242, and US7318705 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday August 24, 2022

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746